Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Shepherd; Andrew, US 20130125559 A1teaches:
A gas turbine engine including a rotor is disclosed. The rotor includes a stud extending along an axis, rotating elements of a first section, and rotating elements of a second section. The stud includes a first and second external end, the first external end adapted to engage a first pre-load nut or a shaft and the second external end adapted to engage a second pre-load nut or a shaft such that the set of rotating elements are secured. Thus stud includes a first shank connected to the first external end and a second shank connected to the second external end. The first shank is located in the first section and has a first diameter. The second shank is located in the second section and has a second diameter which is greater than the first diameter. (abstract)
But fails to teach:

wherein the containment member  is configured to be connected to a tool apparatus for applying a load energy to the tension stud
wherein in use, the containment member is configured to pivot between an open position and a containment position in which the arm overlaps with at least part of the tool apparatus in the direction of the longitudinal axis of the elongate region to contain the load energy within the safety apparatus as stated in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745